LETTS, Judge.
In this personal injury trial in which liability was conceded, the general verdict awarded the plaintiff $4,282. Yet, it was undisputed that the combined total of the plaintiffs medical bills and lost wages eq-ualled at least $5,482. Accordingly, it is apparent that the jury verdict is inadequate as a matter of law. Gonzalez v. Westinghouse Electric Corporation, 463 So.2d 1229 (Fla. 4th DCA 1985). The zero verdict on the husband’s claim for loss of consortium is also reversed. Fleming v. Albertson’s, Inc., 535 So.2d 682 (Fla. 1st DCA 1988).
We, therefore, reverse and remand this cause for a new trial on the issue of damages only.
REVERSED AND REMANDED.
DOWNEY and FRANK, RICHARD H., Associate Judge, concur.